Citation Nr: 1531594	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-28 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent for the period prior to July 6, 2011, and 70 percent thereafter.

2.  For the period prior to July 6, 2011, entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to March 1969, and from April 1969 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Pittsburgh, Pennsylvania, that awarded service connection for PTSD and assigned a 50 percent disability rating, effective March 30, 2011.

A May 2014 rating decision awarded a higher 70 percent rating for the Veteran's PTSD, effective February 9, 2012.  A November 2014 rating decision awarded the 70 percent rating dating back to July 6, 2011.  Because, however, this did not constitute a grant of the maximum benefit sought on appeal (100 percent), the PTSD rating matter remains on appeal before the Board.

The July 2014 rating decision also awarded a TDIU, effective July 6, 2011.  However, the Board notes that the TDIU claim is part and parcel to the PTSD initial rating claim, which rating claim dates back to March 30, 2011 (the effective date for service connection).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the issue of entitlement to a TDIU for the period from March 30, 2011 to July 5, 2011 remains before the Board.

In May 2015, the Veteran canceled his request for a Board hearing in writing.  Therefore, this matter is ready for further review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of whether new and material evidence has been received sufficient to reopen a claim for service connection for multiple sclerosis, to include as secondary to PTSD, and whether new and material evidence has been received sufficient to reopen a claim for service connection for a back injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Correspondence, September 2011, February 2014, July 2014.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  PTSD Rating and TDIU

The Veteran's PTSD is currently assigned a 50 percent initial rating for the period prior to July 6, 2011, and 70 percent thereafter.  The Veteran seeks higher initial ratings.  He also seeks entitlement to a TDIU for the period prior to July 6, 2011 (as a TDIU has been granted by the RO beginning on July 6, 2011).

With regard to the Veteran's PTSD rating claim, the Veteran was afforded VA examinations in April 2011 and February 2012.  The April 2011 VA examiner opined that the Veteran's PTSD affected his social and occupational functioning at a level consistent with reduced reliability and productivity due to PTSD symptoms, but not total social and occupational impairment.  The Board finds, however, that it is unable to make a decision on the PTSD rating claim based on the most recent February 2012 VA examiner's report.  The VA examiner, on the one hand, noted that the Veteran and his wife were married for 40 years, with a strong relationship and great marriage, he was in regular contact with his daughter and their relationship was good, he was close with his cousin and his cousin's sons and was in regular contact with them, and that he had eight to 10 friends with whom he tried to meet for breakfast once per week (if physically able).  The examiner also noted that the Veteran sought mental health treatment once in April 2011 because his wife feared he would harm himself, but the Veteran reported he did not return because he felt that he had control over his actions and would not harm himself.  At the same time, however, the examiner opined that the Veteran suffered total social and occupational impairment and was individually unemployable due to his PTSD, reasoning as follows:

[H]is worsening PTSD . . symptoms interact with his diagnosed chronic progressive multiple sclerosis condition (also reportedly worsening over time) leaving him unable to walk, physically weakened and fatigued with blurred vision and tingling in his hands and fingers when trauma-related symptoms occur.  In other words, [his] PTSD trauma related symptoms appear to be responsible for periods of multiple sclerosis symptom exacerbation.  

As shown above, the February 2012 VA PTSD examiner opined that the Veteran was totally socially and occupationally impaired because his PTSD symptoms exacerbated his non-service connected multiple sclerosis.  However, information as to the functional impairment that results solely from the service-connected psychiatric disorder alone is necessary.  Moreover, the Veteran's friends submitted statements in February 2014 indicating the Veteran's cognitive abilities and memory are worsening.  The Veteran's wife also submitted a statement in July 2014 in which she noted the Veteran now had trouble remembering recent activities.  In light of the reported worsening, the Board finds that this matter should be remanded to obtain a new VA examination to address the current severity of the Veteran's PTSD alone, without taking into account his non-service connected multiple sclerosis.

In addition, the Board acknowledges that the Veteran has identified several treating physicians, who all appear to be treating conditions other than his PTSD, such as his multiple sclerosis and his back condition (and the Board notes the Veteran has requested reopening of these service connection claims, which claims have been referred to the RO for adjudication in the introduction).  On remand, the Veteran should be asked to clarify where he has received mental health treatment since 2011, and any outstanding treatment records should be associated with the claims file.

In addition, the Veteran reports that he was in receipt of Social Security Administration (SSA) disability benefits since August 2001.  Although this is before the appeal period, there may have been readjudications thereafter to determine whether continued eligibility is warranted.  Accordingly, as there may be records held by SSA that are relevant to the claims, they should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on the claim for disability benefits, as well as the records, including medical records, considered by the agency in adjudicating initial entitlement to benefits and any readjudications thereafter.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to identify all non-VA mental health treatment since 2011, if any, and associate any outstanding treatment records with the claims file.

3.  After all of the above development has been completed, afford the Veteran a new VA examination to address the current severity of the Veteran's PTSD.  The claims folder must be made available to the examiner for review, including a copy of this remand, and the examiner must note that the claims file was reviewed.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should also address the functional impairment that results from the Veteran's PTSD alone that may affect his ability to function and perform tasks in a work setting.  

Also, please ask the VA examiner to explain the effect specifically of the Veteran's PTSD on his cognitive abilities and memory - wholly aside from his multiple sclerosis.

4.  Then, readjudicate the claims for higher initial ratings for PTSD and for a TDIU.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

